Exhibit KPMG LLP Telephone (604) 691-3000 Chartered Accountants Fax (604) 691-3031 PO Box 10unsmuir Street Internet www.kpmg.ca Vancouver BC V7Y 1K3 Canada British Columbia Securities Commission Alberta Securities Commission The Manitoba Securities Commission New Brunswick Securities Commission Securities Commission of Newfoundland and Labrador Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Saskatchewan Financial Services Commission - Securities Division Dear Sirs/Mesdames: Re: Cardiome Pharma Corp. (the “Company”) We refer to the short form base shelf prospectus of the Company dated November 5, 2008 (the “Base Shelf Prospectus”), relating to the offer for sale from time to time of up to U.S.$250,000,000, in the aggregate, of common shares issuable upon conversion of the Series A preferred shares of the Company by a selling securityholder of the Company, and the prospectus supplement of the Company dated November 6, 2008 to the Base Shelf Prospectus (collectively, the “Prospectus”) as amended and supplemented by the contents of the material change report dated April 2, 2009. We consent to the use, through incorporation by reference in the Prospectus of our report dated March 6, 2009 to the shareholders of the Company on the following financial statements:Consolidated balance sheets as at December 31, 2008 and 2007;Consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for the years ended December 31, 2008 and 2007. We report that we have read the Prospectus and all information specifically incorporated by reference therein and have no reason to believe that there are any misrepresentations in the information contained therein that are derived from the consolidated financial statements upon which we have reported or that are within our knowledge as a result of our audit of such consolidated financial statements. This letter is provided solely for the purpose of assisting the securities regulatory authorities to which it is addressed in discharging their responsibilities and should not be used for any other purpose.Any use that a third party makes of this letter, or any reliance or decisions based on it, are the responsibility of such third parties.We accept no responsibility for loss or damages, if any, suffered by any third party as a result of decisions made or actions taken based on this letter. Yours very truly Chartered Accountants Vancouver, Canada April 2, KPMG LLP, a Canadian limited liability partnership is the Canadian member firm of KPMG International, a Swiss cooperative.
